Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/22/2021 was filed before the mailing of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The references cited in the PCT international search report have been considered because they were provided on a separate list in compliance with 37 CFR 1.98(a)(1).

Priority
Acknowledgment is made of applicant’s claim for National Stage under 35 U.S.C. 371 and foreign priority. The certified copy has been filed of parent Application No. PCT/KR2019/016949, filed on December 03, 2019, which claims priority to foreign application KR10-2018-0154555 filed on December 04, 2018.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a communication unit connected to the management server to perform data communication” in Claim 2.
“a time calculation unit configured to calculate the parking time of the vehicle” in Claim 2.
“a parking processing unit configured to perform a process of parking a currently recognized vehicle depending on parking approval by the management server” in Claim 2. 
“a control unit configured to request the parking approval and payment settlement to the management server and provide the calculated parking time to the management server when the parking is terminated” in Claim 2.
The further limitation that “the time calculation unit is configured to set a time point at which recognition of the electronic IC card is terminated as a parking start time, and set a time point at which the electronic IC card is re-recognized as a parking termination time, after the parking is processed in Claim 3.
“a terminal linking unit . . . connected to the plurality of parking lot terminals . . .” in Claim 4.
“. . . a card linking unit connected to . . . a card system to perform data communication” in Claim 4.
“a parking management unit configured to request authentication of the electronic IC card to the card system depending on the parking approval request from the parking lot terminal, and return the parking approval to the parking lot terminal depending on an authentication result” in Claim 4. 
“a parking information collection unit configured to generate parking information for parking-approved cases, collect the generated parking information, and store the generated parking information in a parking information DB” in Claim 4.
“a fee calculation unit configured to calculate a fee corresponding to the parking time and request payment settlement through the electronic IC card to a high-pass system” in Claim 5.
“a rate setting unit configured to adjust the fee by applying a discount rate set differently for each time slot with reference to the parking information” in Claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claims 1 and 8 recites “a plurality of parking lot terminals installed in parking lots in each region.” A “region” is not an inherent component of “a parking lot” unlike, for example, a “parking space” which is an inherent component of “a parking lot.” See MPEP 2173.05(e). Therefore the broadest reasonable interpretation of the limitation of “in each region” is more broad than the example shown in Figure 1a. A “region” is interpreted as having no intrinsic size nor relationship to the parking lot. A “region” could, but not limited to, be a single parking space, a portion of a parking lot, a group of parking lots, or a geographical region comprising a neighborhood or any portion of a municipality, state, country, continent or the world. 
Claim 2 recites “a parking processing unit configured to perform a process of parking a currently recognized vehicle.” The “process of parking” is interpreted to not include any function of giving direction or driving the vehicle. “Parking” is interpreted as enabling, permitting, or allowing the vehicle to park. Therefore, the limitation of “a parking processing unit configured to perform a process of permitting a currently recognized vehicle to park” would have similar scope to the language of Claim 2.
Claim 8 recites “performing a process of parking an authenticated vehicle.” Similar to Claim 2, “parking” is interpreted as enabling, permitting, or allowing the vehicle to park. Therefore, the limitation of “performing a process of permitting an authenticated vehicle to park” would have similar scope to the language of Claim 8.
Claims 3 and 9 recite “set[ting] a time point at which recognition of the electronic IC card is terminated as [a certain] time” and “set[ting] a time point at which the electronic IC card is re-recognized as [a certain] time.” Grammatically, “which” is a nonrestrictive clause (i.e. merely providing extra information about the noun) and “that” is a restrictive clause (i.e. limiting the scope of the noun). Therefore, the use “at which” should merely further describes “a time point.” However, the common understanding of “a time point” is of a single point in time. Therefore, there would be confusion if “at which” were interpreted as a nonrestrictive clause. Because interpreting “at which” as nonrestrictive clause would create confusion, the broadest reasonable interpretation of Claims 3 and 9 would be to interpret “at which” as a restrictive clause, similar to “that,” thereby having each of the uses of “a time point” being distinct objects (i.e. “a time point of the time when recognition of the electronic IC card is terminated” and  as [a certain] time” and “set[ting] a time point of the time when the electronic IC card is re-recognized”).
Claims 6 and 11 recite “applying a discount rate[, which is] set differently for each [parking] time slot.” Under the broadest reasonable interpretation “each time slot” of Claim 6 and “each parking time slot” of Claim 11 is interpreted broadly as being any time slot, with or without association to a specific vehicle, parking space, parking lot, portion of a parking lot, group thereof, or group associated therewith.

Claim Objections
Claim 9 is objected to because of the following informality. Claim 9 recites “processing a payment settlement procedure depending on a calculated parking time of the vehicle when move-out of a vehicle is reported from the parking lot terminal as parking of the vehicle is terminated” at the end of Claim 9. Grammatically, “move-out” is a phrasal verb. However, in the context of Claim 9, “move-out” is used as a noun. Therefore, Claim 9 is objected to as the use of “move-out” is a grammatical error. Further examination of Claim 9 herein will be based on interpreting the end of Claim 9 as stating “when a move-out status of a vehicle is reported from the parking lot terminal as parking of the vehicle is terminated.” Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
STEP 1 – Claims 1-7 and 12-16 recite a system (i.e. a machine) and Claims 8-11 recite a method (i.e. a process). Thus, each claim of Claims 1-16, on its face and independently, is directed to, at least in part, one of the statutory categories of 35 USC 101. However, Claims 1-16 are directed to an abstract idea without significantly more.
STEP 2A PRONG 1 – Claim 1 recites “A system for automatically managing an unmanned parking lot, the system comprising:”
“a plurality of parking lot terminals installed in parking lots in each region and configured to”
“communicate with a card terminal mounted in a vehicle approaching within a predetermined distance to recognize an electronic IC card and”
“calculate a parking time; and”
“a management server configured to”
“request authentication of the electronic IC card from a linked external card system,”
“approve parking for an authenticated vehicle, and”
“process a payment settlement procedure depending on the calculated parking time of the vehicle,”
“in response to a request for parking approval and payment settlement from the plurality of parking lot terminals.”
These elements and limitations, under the broadest reasonable interpretation, covers (1) communicating with a terminal, (2) calculate a parking time, (3) request authentication, (4) approve an authenticated vehicle, and (5) process a payment settlement procedure, all of which are managing personal behavior by following rules and interacting between people (i.e. the communication with a terminal and authentication and approval of a vehicle) and commercial or legal interactions (i.e. the calculation of parking time and processing of payment), which are methods of organizing human activity, an abstract idea, under MPEP 2106.04(a)(2). The mere the recitation of generic computer components (i.e., the “a plurality of parking lot terminals” and “a management server”) implementing the identified abstract idea does not take the claim out of the organizing human activity grouping. MPEP 2106. If a claim limitation, under its broadest reasonable interpretation, covers “managing personal behavior or relationships or interactions between people” or “commercial or legal interactions,” but for the recitation of generic computer components, then it falls in the organizing human activity grouping of abstract ideas. MPEP 2106.04(a)(2)II.C. Accordingly, Claim 1 recites an abstract idea.
STEP 2A PRONG 2 – This judicial exception is not integrated into a practical application because the “system,” “a plurality of parking lot terminals,” and “a management server” merely describe the use of generic computer components to execute the claimed functions, and therefore, is equivalent to a mere instruction to apply the abstract idea on a computer. See MPEP 2106.05(f). The further limitations of being “installed in parking lots in each region,” “configured to communicate with a card terminal mounted in a vehicle approaching within a predetermined distance to recognize an electronic IC card,” and “a management server configured to request authentication of the electronic IC card from a linked external card system, approve parking for an authenticated vehicle, and process a payment settlement procedure depending on the calculated parking time of the vehicle, in response to a request for parking approval and payment settlement from the plurality of parking lot terminals” are recited at a high-level of generality such that they amount to no more than mere instructions to apply the judicial exception using generic computer components, thus merely using the computer as a tool to implement the abstract idea. These additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
STEP 2B – The claim(s) does/do not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to integration of the
abstract idea into a practical application, the additional elements of “a plurality of parking lot terminals” and “a management server” amount to no more than mere instructions to apply the judicial exception using a generic computer component—using the computer as a tool to implement the abstract idea. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claims are not patent eligible.
Dependent Claims 2-7 and 12-16 recite further limitations to Claim 1, including that
“the parking lot terminal includes:” (Claim 2)
“a card recognition unit configured to recognize an adjacent electronic IC card through a wireless communication network;” (Claim 2)
“a communication unit connected to the management server to perform data communication;” (Claim 2)
“a time calculation unit configured to”
calculate the parking time of the vehicle;” (Claim 2)
“set a time point at which recognition of the electronic IC card is terminated as a parking start time,” (Claim 3) and 
“set a time point at which the electronic IC card is re-recognized as a parking termination time, after the parking is processed” (Claim 3)
“a parking processing unit configured to perform a process of parking a currently recognized vehicle depending on parking approval by the management server;” (Claim 2) and 
“a control unit configured to request the parking approval and payment settlement to the management server and provide the calculated parking time to the management server when the parking is terminated” (Claim 2),
“the management server includes:” (Claim 4)
“a terminal linking unit . . . connected to the plurality of parking lot terminals;” (Claim 4)
“a card linking unit connected to . . . a card system to perform data communication,” (Claim 4) 
“a parking management unit configured to” (Claim 4)
“request authentication of the electronic IC card to the card system depending on the parking approval request from the parking lot terminal,” and (Claim 4)
“return the parking approval to the parking lot terminal depending on an authentication result;” and (Claim 4)
“a parking information collection unit configured to” (Claim 4)
generate parking information for parking-approved cases, (Claim 4)
collect the generated parking information, and (Claim 4)
store the generated parking information in a parking information DB. (Claim 4)
“a fee calculation unit configured to calculate a fee corresponding to the parking time and request payment settlement through the electronic IC card to a high-pass system” (Claim 5)
“a rate setting unit configured to adjust the fee by applying a discount rate set differently for each time slot with reference to the parking information” (Claim 6)
“the electronic IC card includes a high-pass card, a credit card, or a transportation card having a post-payment function” (Claims 7 and 12-16)
Dependent Claims 2-7 and 12-16, has been given the full two-prong analysis including analyzing the additional elements and further limitations, both individually and in combination. When analyzed individually and in combination, these claims are also held to be patent ineligible under 35 U.S.C. 101. The further limitation of Claims 7 and 12-16 over Claim 1 that “the electronic IC card includes a high-pass card, a credit card, or a transportation card having a post-payment function” fails to establish claims that are not directed to an abstract idea because the further limitation limits the type of generic computer hardware device (i.e. the “electronic IC card”) which the “plurality of parking terminals” of Claim 1 are “configured to communicate with a [card terminal] to recognize an electronic IC card” to merely other generic computer hardware devices (i.e. “a high-pass card, a credit card, or a transportation card having a post-payment function”). This further limitation is merely a limitation on the type of communication, which is part of the abstract idea, that the plurality of parking terminals are configured to. The additional elements of Claims 2-6 over Claim 1 fails to establish claims that are not directed to an abstract idea because the elements (i.e. the “card recognition unit,” “communication unit,” “time calculation unit,” “parking processing unit,” “control unit,” “card linking unit,” “parking management unit,” “parking information collection unit,” “fee calculation unit,” and “rate setting unit”) are merely configured to further execute methods of organizing human activity, an abstract idea (i.e. to “recognize an adjacent electronic IC card through a wireless communication network,” “perform data communication,” “calculate the parking time of the vehicle,” “perform a process of parking a currently recognized vehicle depending on parking approval by the management server,” “request the parking approval and payment settlement to the management server,” “provide the calculated parking time to the management server when the parking is terminated,” “set a time point at which recognition of the electronic IC card is terminated as a parking start time,” “set a time point at which the electronic IC card is re-recognized as a parking termination time, after the parking is processed, “perform data communication,” “request authentication of the electronic IC card to the card system depending on the parking approval request from the parking lot terminal,” “return the parking approval to the parking lot terminal depending on an authentication result,” “generate parking information for parking-approved cases,” “collect the generated parking information,” store the generated parking information in a parking information DB,” “calculate a fee corresponding to the parking time,” and “request payment settlement through the electronic IC card to a high-pass system
to adjust the fee by applying a discount rate set differently for each time slot with reference to the parking information”) with the use of generic computer hardware (i.e. “a plurality of parking lot terminals,” “a management server,” “a card recognition unit configured to recognize an adjacent electronic IC card through a wireless communication network,” and “a parking information DB”), or the elements (i.e. “a communication unit” of Claim 2 or “a terminal linking unit” of Claim 4) are generically limited to being connected to generic hardware (i.e. “the management server” or “the plurality of parking lot terminals”). The organization of the additional elements and further limitations of Claims 2-7 and 12-16 over Claim 1 (discussed above) fail to integrate an abstract idea into a practical application just as discussed above for Claim 1. Additionally, performing the abstract ideas of Claim 1 as recited in each of the elements and limitations of Claims 2-7 and 12-16, individually or in combination, does not (1) impose any meaningful limits on practicing the abstract ideas, or (2) provide improvements to the functioning of computing systems or to another technology or technical field, just as discussed above regarding Claim 1. Therefore, Claims 2-7 and 12-16 amount to mere instructions to implement the abstract idea using generic computer components—using the computer, in its ordinary capacity, as a tool to perform the abstract idea. Because the claims merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept, the elements and limitations of Claims 2-7 and 12-16 fail to establish that the claims provide an inventive concept, just as in Claim 1. Therefore, Claims 2-7 and 12-16 fails the Subject Matter Eligibility Test and are consequently rejected under 35 U.S.C. 101.
Independent Claim 8 recites the method which is embodied in the system of Claim 1. Independent Claim 8 has been given the full two-prong analysis including analyzing the elements and limitations. When analyzed, this claim is held to be patent ineligible under 35 U.S.C. 101 just as the system of Claim 1. Claim 8 does not recite any additional elements or further limitations beyond the elements and limitations of Claim 1. The limitations of Claim 8 fail to establish claims that are not an abstract idea because the limitations of the Claim 8 merely recites the abstract idea of Claim 1. The limitations of Claim 8 fail to integrate an abstract idea into a practical application because the Claim 8 does not introduce additional elements beyond Claim 1. Additionally, performing the operations of the system of Claim 1 in accordance with the method of Claim 8 does not (1) impose any meaningful limits on practicing the abstract ideas, or (2) provide improvements to the functioning of computing systems or to another technology or technical field. Therefore, the elements and limitations of Claim 8 amounts to mere instructions to implement the abstract idea using generic computer components-using the computer, in its ordinary capacity, as a tool to perform the abstract idea, just as discussed for Claim 1. Because the claims merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept, the further limitations of the dependent claims fail to establish that the claims provide an inventive concept. For the reasons stated above, Claim 8 fails the Subject Matter Eligibility Test and are consequently rejected under 35 U.S.C. 101.
Dependent Claims 9-11 recite further limitations to Claim 8, including:
“setting, by the parking lot terminal, a time point at which recognition of the electronic IC card is terminated as a start time point of the parking time between the returning of the parking approval and the terminating of the parking of the vehicle” (Claim 9);
“setting, by the parking lot terminal, a time point at which the electronic IC card is re-recognized as a parking termination time (Claim 9);
that “the processing of the payment settlement procedure includes:” (Claim 10)
“receiving the parking time of the vehicle from the parking lot terminal and storing the parking time as parking information (Claim 10),
“calculating a fee corresponding to the parking time” (Claim 10), and
“requesting payment settlement through the electronic IC card to the card system” (Claim 10); and 
that “the calculating of the fee corresponding to the parking time further includes: adjusting the fee by applying a discount rate, which is set differently for each parking time slot” (Claim 11).
Dependent Claims 9-11, have been given the full two-prong analysis including analyzing the further limitations, both individually and in combination. These dependent claims, when analyzed individually and in combination, are also held to be patent ineligible under 35 U.S. C. 101. The further limitations of Claims 9-11 fail to establish claims that are not an abstract idea because the further limitations of the dependent claims merely further limit the abstract idea to include: setting a time point, receiving and storing a parking time, calculating a fee, requesting payment settlement, and adjusting the fee by applying a discount rate, all which are methods of organizing human activity, an abstract idea. Additionally, performing the method of Claim 8 in accordance with the further limitations of these dependent claims does not (1) impose any meaningful limits on practicing the abstract ideas, or (2) provide improvements to the functioning of computing systems or to another technology or technical field. Therefore, these dependent claims amount to mere instructions to implement the abstract idea using generic computer components-using the computer, in its ordinary capacity, as a tool to perform the abstract idea, just as in Claim 8. Because the claims merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept, the further limitations of the dependent claims fail to establish that the claims provide an inventive concept. For the reasons stated above, Claims 9-11 fail the Subject Matter Eligibility Test and are consequently rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-8, and 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR-100920746-B1 (“Jin” published on October 07, 2009).
Regarding Claim 1, Jin discloses “A system for automatically managing an unmanned parking lot,” (Fig. 2 and pg.6 ¶3 shows “the parking fee settlement device 50 includes a key input unit 52, a data storage unit 54, an entrance communication module 56, an exit communication module 58, a display unit 60, a circuit breaker driver 62, and an entrance. The breaker 64, the outlet breaker 66, the modem 68, and the control unit 70 are configured.” Because “the parking fee settlement device 50” comprises an entrance and exit terminals (i.e. at least the “entrance communication module 56” and “exit communication module 58”), a gate (i.e. at least “the breaker 64”), and a computer (i.e. at least the “key input unit 52,” “data storage unit 54,” “the modem 68,” and “the control unit 70.”), “the parking fee settlement device 50” is interpreted as a system.) “the system comprising:”
“a plurality of parking lot terminals installed in parking lots in each region and configured to communicate with a card terminal mounted in a vehicle approaching within a predetermined distance to recognize an electronic IC card” (pg.6 ¶5 shows “The entrance communication module 56 is installed at the upper end of the parking lot entrance, and is configured to perform wireless communication with the near field communication module 42 of the OBU 40, and the exit communication module 58 is the upper end of the parking lot exit side. Is installed in, the configuration for performing wireless communication with the near field communication module 42 of the OBU (40).” Pg.6 ¶12 “First, the parking fee settlement device 50 is a high pass mounted in the OBU 40 of the vehicle through wireless communication with the short-range communication module 42 of the OBU 40 through the inlet communication module 56. By reading the card 48 information, the presence or absence of a waiting vehicle is detected.”) “and calculate a parking time” (Pg.7 ¶10 shows “The parking time is calculated in consideration of the time, and the final parking fee is calculated.”); and
“a management server configured to”
“request authentication of the electronic IC card from a linked external card system” (Fig. 1 and pg.6 ¶3 shows a “modem 68.” Pg.6 ¶8 shows “The modem 68 is configured to transmit parking fee collection information for the high pass card 48 to the high pass management system 20 through internet communication.” Pg.6 ¶2 shows “Card information (including card identification information and current charge amount, etc.) of the high pass card 48 is read from the card module 44 through the short range communication module 42. Transmission to the parking fee payment device 50, and later receives the parking fee payment information from the parking fee payment device 50 to be stored.”),
“approve parking for an authenticated vehicle” (Pg.5 ¶4 shows “The parking fee payment device 50 detects whether the vehicle is waiting for entering or leaving the vehicle by communicating with the OBU 40, authenticates the high pass card, opens or closes the breaker, opens or leaves the vehicle, and attempts to remove the vehicle.”), and
“process a payment settlement procedure depending on the calculated parking time of the vehicle” (Pg.7 ¶10 shows “The parking time is calculated in consideration of the time, and the final parking fee is calculated.” Pg.8 ¶3 shows “When the regular parking vehicle is discharged, the parking fee settlement device 50 determines whether the vehicle is a regular parking vehicle having a parking time restriction or a regular parking vehicle having no parking time restriction, thereby having a parking time restriction. In the case of a regular parking vehicle, the parking restriction time is calculated to process the parking fee collection in the same way as a general vehicle, and in the case of a regular parking vehicle without parking time restriction, the exit breaker 66 is opened to allow the vehicle to be discharged.”),
in response to a request for parking approval and payment settlement from the plurality of parking lot terminals. (pg.7 ¶5 shows “if the balance of the vehicle is sufficient, the parking fee payment device 50 generates an open control signal to the breaker drive unit 62 to open the entrance breaker 64 to allow the entrance.” pg.7 ¶10 shows “the parking fee settlement device 50 processes the parking fee, stores the payment information in a card, and opens the exit breaker 66 so that the vehicle can be discharged.”)
Regarding Claim 2, Jin discloses the “system of claim 1,” as shown above. Jin further discloses that “the parking lot terminal includes:”
“a card recognition unit configured to recognize an adjacent electronic IC card through a wireless communication network” (pg.6 ¶5 shows “The entrance communication module 56 is installed at the upper end of the parking lot entrance, and is configured to perform wireless communication with the near field communication module 42 of the OBU 40, and the exit communication module 58 is the upper end of the parking lot exit side. Is installed in, the configuration for performing wireless communication with the near field communication module 42 of the OBU (40).” Pg.6 ¶12 “First, the parking fee settlement device 50 is a high pass mounted in the OBU 40 of the vehicle through wireless communication with the short-range communication module 42 of the OBU 40 through the inlet communication module 56. By reading the card 48 information, the presence or absence of a waiting vehicle is detected.”); 
“a communication unit connected to the management server to perform data communication” (Pg6 ¶9 shows “The controller 70 controls each component included in the parking fee settlement device 50 to perform the entering or leaving of the vehicle through the high pass card 48, and to settle and collect the parking fee of the vehicle. The control unit transmits the parking fee settlement information to the high pass management system 20 together with the high pass card information and the OBU information.” Pg6 ¶12 – Pg.7 ¶2 shows “First, the parking fee settlement device 50 is a high pass mounted in the OBU 40 of the vehicle through wireless communication with the short-range communication module 42 of the OBU 40 through the inlet communication module 56. By reading the card 48 information, the presence or absence of a waiting vehicle is detected. The high pass card information includes identification code information of the OBU 40, balance information (charge charge information), and card identification code of the card. Then, the parking fee payment device 50 compares the high pass card information with the previously registered information stored in the data storage unit 54 to determine whether the vehicle is a general vehicle or a regular parking vehicle.” Therefore, data is communicated from the terminals (i.e. at least the “entrance communication module 56” and “exit communication module 58”) to the computer (i.e. at least the “key input unit 52,” “data storage unit 54,” “the modem 68,” and “the control unit 70.”);
“a time calculation unit configured to calculate the parking time of the vehicle” (Pg.7 ¶10 shows “The parking time is calculated in consideration of the time, and the final parking fee is calculated.”); 
“a parking processing unit configured to perform a process of parking a currently recognized vehicle depending on parking approval by the management server” (Fig. 3A-3C shows the determination parking approval. pg7¶2-5 shows “the parking fee payment device 50 compares the high pass card information with the previously registered information stored in the data storage unit 54 to determine whether the vehicle is a general vehicle or a regular parking vehicle. If, in the case of a normal vehicle, the parking fee payment device 50 determines whether the corresponding high pass card is a prepaid card or a postpaid card. It is determined whether the balance of the pass card is more than the minimum parking fee of the relevant parking lot. In this case, if the balance of the high pass card of the vehicle is smaller than the minimum parking fee of the corresponding parking lot, the parking fee settlement device 50 displays the balance shortage information through the display unit 60 and does not open the breaker. On the other hand, if the balance of the vehicle is sufficient, the parking fee payment device 50 generates an open control signal to the breaker drive unit 62 to open the entrance breaker 64 to allow the entrance.”); and 
“a control unit configured to request the parking approval and payment settlement to the management server and provide the calculated parking time to the management server when the parking is terminated” (Pg6 ¶9 shows “The controller 70 controls each component included in the parking fee settlement device 50 to perform the entering or leaving of the vehicle through the high pass card 48, and to settle and collect the parking fee of the vehicle.” Pg7 ¶10 shows “If the card is a prepaid card, the vehicle is stored in the database 54. The parking time is calculated in consideration of the time, and the final parking fee is calculated. In addition, the parking fee settlement device 50 processes the parking fee, stores the payment information in a card, and opens the exit breaker 66 so that the vehicle can be discharged.”).
Regarding Claim 4, Jin discloses the “system of claim 1,” as shown above. Jin further discloses that “the management server includes:”
“a terminal linking unit and a card linking unit connected to the plurality of parking lot terminals and a card system to perform data communication, respectively” (Pg6 ¶9 shows “The controller 70 controls each component included in the parking fee settlement device 50 to perform the entering or leaving of the vehicle through the high pass card 48, and to settle and collect the parking fee of the vehicle. The control unit transmits the parking fee settlement information to the high pass management system 20 together with the high pass card information and the OBU information.” Pg6 ¶12 – Pg.7 ¶2 shows “First, the parking fee settlement device 50 is a high pass mounted in the OBU 40 of the vehicle through wireless communication with the short-range communication module 42 of the OBU 40 through the inlet communication module 56. By reading the card 48 information, the presence or absence of a waiting vehicle is detected. The high pass card information includes identification code information of the OBU 40, balance information (charge charge information), and card identification code of the card. Then, the parking fee payment device 50 compares the high pass card information with the previously registered information stored in the data storage unit 54 to determine whether the vehicle is a general vehicle or a regular parking vehicle.” Therefore, data is communicated from the terminals (i.e. at least the “entrance communication module 56” and “exit communication module 58”) to the computer (i.e. at least the “key input unit 52,” “data storage unit 54,” “the modem 68,” and “the control unit 70”).); 
“a parking management unit configured to request authentication of the electronic IC card to the card system depending on the parking approval request from the parking lot terminal, and return the parking approval to the parking lot terminal depending on an authentication result” (Fig. 1 and pg.6 ¶3 shows a “modem 68.” Pg.6 ¶8 shows “The modem 68 is configured to transmit parking fee collection information for the high pass card 48 to the high pass management system 20 through internet communication.” Pg.6 ¶2 shows “Card information (including card identification information and current charge amount, etc.) of the high pass card 48 is read from the card module 44 through the short range communication module 42. Transmission to the parking fee payment device 50, and later receives the parking fee payment information from the parking fee payment device 50 to be stored.” Pg.5 ¶4 shows “The parking fee payment device 50 detects whether the vehicle is waiting for entering or leaving the vehicle by communicating with the OBU 40, authenticates the high pass card, opens or closes the breaker, opens or leaves the vehicle, and attempts to remove the vehicle.”); and 
“a parking information collection unit configured to generate parking information for parking-approved cases, collect the generated parking information, and store the generated parking information in a parking information DB” (Pg.7 ¶9 shows “the parking fee payment device 50 compares the high pass card information with the previously registered information stored in the data storage unit 54 to determine whether the vehicle is a general vehicle or a regular parking vehicle.”).
Regarding Claim 5, Jin discloses the “system of claim 1,” as shown above. Jin further discloses that “the management server further includes a fee calculation unit configured to calculate a fee corresponding to the parking time” (Pg.7 ¶10 shows “The parking time is calculated in consideration of the time, and the final parking fee is calculated.”) “and request payment settlement through the electronic IC card to a high-pass system” (Pg.6 ¶9 “The control unit transmits the parking fee settlement information to the high pass management system 20 together with the high pass card information and the OBU information.” Pg.7 ¶6-7 show “the parking fee payment device 50 checks the expiration date and card identification number through the corresponding high pass card information bar, if the disabled card through the display unit 60 Display disabled card information and do not open breaker. On the other hand, if the high pass card is a valid card, the parking fee payment device 50 generates an open control signal to the breaker driver 62 to open the inlet breaker 64 to allow the entrance. At the same time as the parking fee, the parking fee payment device 50 temporarily stores the card information and the arrival time information of the parking vehicle in the data storage 54.”).
Regarding Claim 6, Jin discloses the “system of claim 1,” as shown above. Jin further discloses that “the management server further includes a rate setting unit configured to adjust the fee by applying a discount rate set differently for each time slot with reference to the parking information” (Pg.7 ¶9 shows “the parking fee payment device 50 compares the high pass card information with the previously registered information stored in the data storage unit 54 to determine whether the vehicle is a general vehicle or a regular parking vehicle.” Pg.8 ¶3 shows “When the regular parking vehicle is discharged, the parking fee settlement device 50 determines whether the vehicle is a regular parking vehicle having a parking time restriction or a regular parking vehicle having no parking time restriction, thereby having a parking time restriction. In the case of a regular parking vehicle, the parking restriction time is calculated to process the parking fee collection in the same way as a general vehicle, and in the case of a regular parking vehicle without parking time restriction, the exit breaker 66 is opened to allow the vehicle to be discharged.” Therefore, Pg.7 ¶9 shows the system charges different rates for general vehicles and regular vehicles. Further Pg.8 ¶3, shows different rates for regular vehicle at different times(i.e. with or without a “parking time restriction”).).
Regarding Claims 7 and 12-16, Jin discloses the “system of claim[s 1-6],” as shown above. Jin further discloses that “the electronic IC card includes a high-pass card, a credit card, or a transportation card having a post-payment function. (Pg.7 ¶3 shows “the parking fee payment device 50 determines whether the corresponding high pass card is a prepaid card or a postpaid card.”).
Regarding Claim 8, Claim 8 recites “A method of automatically managing an unmanned parking lot by a management server.” The elements and limitations of this method is embodied by the elements and limitations of the “system for automatically managing an unmanned parking lot” of Claims 1-2. Jin teaches the “system” of Claims 1-2 as discussed above, and therefore teach the elements and limitations of the “method” of Claim 8.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over KR-100920746-B1 (“Jin” published on October 07, 2009) in view of US-20190188761-A1 (“Dheedene” priority to BEBE2016/5661 with the effective filing date of August 29, 2016). Jin teaches the “system of claim 2” as described above. Jin further teaches that “the time calculation unit is configured to set a time point [based on a signal from the electronic IC card] as a parking start time, and set a time point [based on a signal from the electronic IC card] as a parking termination time, after the parking is processed” (Pg.7 ¶7 shows “the parking fee payment device 50 generates an open control signal to the breaker driver 62 to open the inlet breaker 64 to allow the entrance. At the same time as the parking fee, the parking fee payment device 50 temporarily stores the card information and the arrival time information of the parking vehicle in the data storage 54.” Pg.7 ¶12 shows “the parking fee payment device 50 calculates the parking time in consideration of the entry time of the vehicle previously stored in the database 54, and calculates the final parking fee. In addition, the parking fee settlement device 50 processes the parking fee, stores the payment information in a card, and opens the exit breaker 66 so that the vehicle can be discharged.”). Jin does not teach that “the time calculation unit is configured to set a time point at which recognition of the electronic IC card is terminated as a parking start time, and set a time point at which the electronic IC card is re-recognized as a parking termination time, after the parking is processed.”
Dheedene teaches that “the time calculation unit is configured to set a time point at which recognition of the [on board device] is terminated as a parking start time, and set a time point at which the [on board device] is re-recognized as a parking termination time, after the parking is processed (¶84 shows “method comprises the following steps: (a) the arrival of said vehicle at said parking location; (b) the transmission of a [parking] session request comprising a coordinate to a back-end infrastructure by [an On Board Device (OBD) dongle]; . . . (f) the ending of said parking session by [the OBD dongle]; (g) the transmission of a termination notification to said back-end infrastructure; . . . , wherein said transmission in step (b) and/or said ending in step (f) by said vehicle device is triggered automatically by switching off and/or starting an engine of said vehicle.” ¶64 shows “In the context of the present document, it is supposed that the vehicle can be in a switched-off state, or also ‘OFF’, hereafter referred to as ‘OFF’, as well as a switched-on or at least ready-to-go state, or also ‘ON’, hereafter referred to as ‘ON’. In the present document, the same terms refer to the state of the engine of the vehicle, which is by definition at any time in the same state as the vehicle. By ‘Switching off’ the engine of the vehicle is meant a complete switching-off of the activity of the engine, according to the intention of a driver, from ‘ON’ to ‘OFF’. The intention of the driver is hereby to park the vehicle for a certain time, for a duration of e.g. at least 3 minutes. . . . Only when the user explicitly switches off the vehicle with the intention to park or starts the vehicle with the intention to end a parking session, the state of the engine changes from ‘ON’ to ‘OFF’ or vice versa.” ¶65 shows “With a vehicle with a combustion engine, with an explicit ‘ignition’, it is often the case that the manufacturer allows the vehicle to transmit a signal via the OBD connector about the state of the vehicle, with for example an ON signal when the vehicle is switched on and an OFF signal when the vehicle is switched off.”).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Dheedene with Jin because Dheedene teaches that basing the parking start and stop times, of an parking system which utilizes an onboard transmission device (Dheedene Claim 14), similar to the system in Jin (Pg.3 ¶2), on whether the vehicle is on or off promotes efficiency (¶20 shows “On the one hand, switching off the engine is linked to an intention to park, on the other hand, starting the engine is linked to an intention to end a parking session. This leads to a larger efficiency of the parking process.”). Thus, combining Dheedene with Jin furthers the interest taught in Dheedene, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 9, Jin discloses the “method of claim 8,” as shown above. The further elements and limitations of dependent Claim 9 are embodied by the elements and limitations of the “system” of Claim 3. Jin teaches the “system” of Claim 3 as discussed above, and therefore teach the further elements and limitations of the “method” of Claim 9.
Regarding Claim 10, Jin discloses the “method of claim 9,” as shown above. The further elements and limitations of dependent Claim 10 are embodied by the elements and limitations of the “system” of Claims 4-5. Jin teaches the “system” of Claims 4-5 as discussed above, and therefore teach the further elements and limitations of the “method” of Claim 10.
Regarding Claim 11, Jin discloses the “method of claim 10,” as shown above. The further elements and limitations of dependent Claim 11 are embodied by the elements and limitations of the “system” of Claim 6. Jin teaches the “system” of Claim 6 as discussed above, and therefore teach the further elements and limitations of the “method” of Claim 11.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is as follows:
JP-2003256897-A (“Araida”) shows use of an ETC card device for parking access and payments.
EP-2034449-B1 (“Kato”) shows a parking system with a parking terminal, at each parking space, configured to communicate wirelessly with the parked vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW PARKER GOODMAN whose telephone number is (571) 272-5698. The examiner can normally be reached on Monday-Thursday from 9:30 AM ET to 6:00 PM ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman, can be reached at telephone number (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR
system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/MATTHEW PARKER GOODMAN/Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628